      Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

ADAM ROVINELLI and JENNIFER
CARLOS, Individually and on Behalf of All
                                            Civil Action No.: 19-CV-11304-DPW
Other Persons Similarly Situated,
                             Plaintiffs,

             v.

TRANS WORLD ENTERTAINMENT
CORPORATION,


             Defendant



  DEFENDANT TRANS WORLD ENTERTAINMENT CORPORATION’S REPLY
        MEMORANDUM OF LAW IN FURTHER SUPPORT OF ITS
  MOTION TO DISMISS AND/OR TO STRIKE CLASS ACTION ALLEGATIONS




                                            DAVIS, MALM & D’AGOSTINE, P.C.
                                            Christopher J. Marino, BBO #655007
                                            James E. Gallagher, BBO #677588
                                            One Boston Place, 37th Floor
                                            Boston, MA 02108
                                            (617) 367-2500

                                            DAVIS & GILBERT LLP
                                            Neal H. Klausner (admitted pro hac vice)
                                            Ina B. Scher (admitted pro hac vice)
                                            David S. Greenberg (admitted pro hac vice)
                                            1740 Broadway
                                            New York, New York 10019
                                            (212) 468-4800

                                            Attorneys for Defendant
                                            Trans World Entertainment
                                            Corporation
            Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 2 of 14



                                                  TABLE OF CONTENTS
                                                                                                                                     Page


Preliminary Statement .............................................................................................................. 1
Argument................................................................................................................................... 2
I.        Plaintiffs’ Complaint Fails to Adequately Allege a Viable Class ................................. 2
          A.         The Court May Properly Strike Class Allegations Where the Issues are
                     Plain From the Pleadings ...................................................................................... 2
          B.         Plaintiffs’ Putative Class is Patently Overbroad.................................................... 3
          C.         The Class Cannot Be Refined Without Rendering it a Fail-Safe Class .................. 5
          D.         The Complaint Itself Shows That Individualized Issues Would
                     Predominate and Overwhelm Common Issues ...................................................... 6
II.       Undisputed Documents Central to Plaintiffs’ Claims Show that The Complaint Fails
          to State a Claim.............................................................................................................. 9
          A.         The Court Can Consider the PIN Pad Disclosures and Receipts ........................... 9
          B.         TWEC Has Not Misrepresented the Disclosures ................................................. 10
Conclusion ............................................................................................................................... 11
        Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 3 of 14



                            PRELIMINARY STATEMENT

       In Rovinelli I, this Court stated that the Plaintiffs’ complaint did not “plausibly allege a

class action under any theory.”     (Ex. A. to Opp. Br., at 38:3-4.) Plaintiffs thereafter quickly

dismissed that case, and ran to Massachusetts Superior Court to file a “new” case. The new

complaint in this action, however, does not include any changes of substance, other than an

unsuccessful effort to replead the class size, limiting it to FYE customers in Massachusetts in an

attempt to stay in Massachusetts Superior Court – and out of this Court.

       Caught in a blatant, failed act of forum shopping, Plaintiffs’ opposition papers attempt to

confuse the issue by inverting it.       Plaintiffs paint defendant Trans World Entertainment

Corporation’s (“TWEC”) removal of this case as “ironic” and “exact[ly] opposite” to TWEC’s

position in Rovinelli I.    (Opp. Br. at 3.) But this misrepresents the discussion held at oral

argument in Rovinelli I. As the transcript confirms, TWEC asserted that if the Court was holding

that Plaintiffs’ case was not a proper class action – “if this case is an individual case” (Ex. A to

Opp. Br. at 30:6-7) – and if plaintiffs were also dismissing their EFTA claims, then there was no

independent basis for federal jurisdiction. TWECs removal of the case to this Court, however, is

in no way inconsistent with its prior position in this dispute. Indeed, it is this Court and no other

that should rule on whether Plaintiffs’ can proceed with a class action, and it is this Court that

should rule that the case still fails to plausibly allege one. For all of the reasons discussed below

and in TWEC’s moving papers, the Court should strike the class allegations from the Complaint

and/or dismiss this case.
        Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 4 of 14



                                      ARGUMENT

I.     PLAINTIFFS’ COMPLAINT FAILS TO ADEQUATELY ALLEGE A
       VIABLE CLASS

       A.      THE COURT MAY PROPERLY STRIKE CLASS ALLEGATIONS
               WHERE THE ISSUES ARE PLAIN FROM THE PLEADINGS

       While motions to strike class allegations are not granted as a matter of course, courts

have not hesitated to grant them where the “issues are plain enough from the pleadings… .”

MSP Recovery Claims, Series LLC v. Plymouth Rock Assurance Corp., Civil Action No. 18-cv-

11702-ADB, 2019 U.S. Dist. LEXIS 119499, at *25-28 (D. Mass. July 18, 2019) (striking class

allegations where (i) putative class alleged in complaint included members with time-barred

claims, (ii) class as alleged was a fail-safe class where membership depended on whether

defendant was liable, and (iii) individualized issue of whether insurance company failed to make

required payments and/or reimburse each class member would predominate over common

issues); see Monteferrante v. Williams-Sonoma, Inc., 241 F. Supp. 3d 264, 273 (D. Mass. 2017)

(striking class allegations where putative class included individuals with time-barred claims);

Barrett v. Avco Fin. Servs. Mgmt. Co., 292 B.R. 1, 2 (D. Mass. 2003) (striking class allegations

where putative class included members over whom the court lacked jurisdiction); Bearbones,

Inc. v. Peerless Indem. Ins. Co., Civil Action No. 3:15-30017-KAR, 2016 U.S. Dist. LEXIS

140836, at *29 (D. Mass. Oct. 11, 2016) (striking class allegations in collective action under Fair

Labor Standards Act where, inter alia, plaintiffs failed to allege factual basis for inference that

other potential class members were subject to common policy or plan to underpay insurance

policies). This is indeed a case where the issues are plain from the pleadings.

       In addition, Plaintiffs make much of the fact that TWEC cites many decisions on motions

for class certification, rather than motions to strike. This is a distinction without a significant

difference, however. As set forth in TWEC’s moving papers and herein, these decisions are on


                                                 2
         Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 5 of 14



point as to the numerous problems that are plain from Plaintiff’s Complaint, regardless of at what

stage of the proceedings they were issued.

        B.      PLAINTIFFS’ PUTATIVE CLASS IS PATENTLY OVERBROAD

        The putative class alleged in the Complaint consists of

        [A]ll FYE customers in Massachusetts who made an in-store purchase using a
        debit or credit card and were subsequently charged for VIP Backstage Pass
        memberships and/or magazine subscriptions.

(Compl. ¶ 54.) This class would plainly include substantial numbers of uninjured customers, as

it rests on the patently implausible inference that all FYE customers in Massachusetts who

enrolled in either Program were deceived, and that none of them either (i) enrolled and

maintained their memberships in order to actually receive discounted magazines, immediate in-

store discounts on merchandise, and other benefits or (ii) understood they could cancel, and did

cancel, before being charged. Indeed, Plaintiffs’ Complaint belies this notion: Plaintiff Carlos

alleges that she was solicited for and accepted both Programs (Compl. ¶¶ 28, 30), but she also

alleges that she was charged and received no refund for the Magazine Program only (Id. ¶¶ 32,

34.) Carlos therefore either kept her VIP membership or understood that she could cancel – and

did so – before she was charged. 1 Thus, as to the VIP Program, even one of the named Plaintiffs

in this Action does not allege she was injured. Any FYE customer who joined only the VIP

Program and – like Carlos – knowingly maintained their membership or canceled before

incurring any charges has suffered no injury.

        Plaintiffs argue that these uninjured class members can be removed later via affidavits or

deposition testimony, citing In re: Nexium, a 2015 First Circuit decision affirming certification

of a class that included a de minimis number of uninjured members.                        Yet, under the


1
  Unlike Rovinelli, Carlos does not allege that she was charged for VIP membership, canceled and demanded and
received a refund, but did not receive a refund of her interest.



                                                     3
        Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 6 of 14



circumstances of this case, this process would result in impossibly burdensome mini-trials,

precisely the situation class actions seek to avoid. Moreover, the First Circuit revisited this very

issue less than a year ago and reversed class certification that had been granted under similar

circumstances. See United Food & Commer. Workers Unions & Emplrs. Midwest Health Bens.

Fund v. Warner Chilcott Ltd. (In re Asacol Antitrust Litig.), 907 F.3d 42 (1st Cir. 2018).

       In In re Asacol, plaintiffs brought a class action on behalf of union sponsored benefit

plans and consumers, alleging that pharmaceutical manufacturer Warner Chilcott, had

improperly circumvented the expiration of a patent for its ulcerative colitis drug, thereby

preventing the creation of generic versions. Plaintiffs alleged that Warner’s actions caused them

to pay higher prices for the drug. The class, as alleged, included people who would have

continued to purchase Warner’s branded drug for various reasons, regardless of whether a less

expensive generic version had been available. These individuals who would not have switched

to a generic drug were thus not injured by Warner’s conduct.            The district court granted

certification, holding that these uninjured class members could later be removed by a claims

administrator. Id. at 45-47, 51-52. The First Circuit reversed, however, holding that plaintiffs

would have to demonstrate injury-in-fact as an element of liability on their antitrust claims, that

this injury could not simply be presumed, and that it could not be administratively feasible to

prove liability via thousands of affidavits subject to challenge at trial. Id. at 53, distinguishing

Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258 (2014).

       Like the claims in In re: Asacol, an injury-in-fact, caused by the defendant’s conduct, is a

required element of a Chapter 93A claim, and causation and injury are not simply presumed. See

Mass. Gen. L. ch. 93A § 9(1); Union St. Corridor-Cmty. Dev. Corp. v. Santander Bank, N.A.,

191 F. Supp. 3d 147, 153 (D. Mass. 2016). As was the case in In re: Asacol,




                                                 4
        Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 7 of 14



       [T]his is not a case in which a very small absolute number of class members
       might be picked off in a manageable, individualized process at or before trial.
       Rather, this is a case in which any class member may be uninjured… .

In re Asacol, 907 F.3d at 53 (emphasis added). Certification of the overbroad class in this case

would be improper, and the Court should strike the overbroad class allegations now.

        Plaintiffs rely also upon Herbert v. Vantage Travel Serv., Civil Action No. 17-10922-

DJC, 2019 U.S. Dist. LEXIS 55554 (D. Mass. Apr. 1, 2019), arguing again that uninjured class

members can be culled out at a later stage by way of affidavit or testimony. In Herbert,

however, there was no dispute that all of the putative class members had suffered an injury-in-

fact when their tours and cruises were altered or canceled, and the defendant did not refund their

money. The question in Herbert was whether some of those class members had subsequently

accepted non-cash compensation from the defendant in the form of a free tour or cruise, in

settlement of any claim. Id. at *18. The court in Herbert specifically noted that in that case the

defendants themselves had records to show which members had accepted free tours or cruises,

and that based on those records this small group could be first be identified and then culled out

via a manageable, individualized process. Id. at *19. Clearly, that is not the case in this action,

where plaintiffs allege a class of all customers who made an in-store purchase and were charged

for VIP memberships and/or magazine subscriptions, regardless of whether they were deceived,

misled or confused or not.      In this case, only testimony concerning each transaction– by

customers, store clerks, and management – could establish whether a given consumer was

injured by an alleged misrepresentation, omission or deception.

       C.      THE CLASS CANNOT BE REFINED WITHOUT RENDERING IT A
               FAIL-SAFE CLASS

       Plaintiffs cite O’Hara v. Diageo-Guinness, USA, Inc., 306 F. Supp. 3d 441, 468 (D.

Mass. 2018) for the proposition that the Court should not strike their class allegations here



                                                5
         Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 8 of 14



because class definitions can be refined once the parties have engaged in discovery. The class

alleged in O’Hara, however, was completely distinguishable from the class in this case. In

O’Hara, the plaintiffs had defined their putative class to include all consumers who had

purchased Guinness Extra Stout beer while certain alleged misrepresentations had been made

about the product being brewed in St. James Gate, Ireland. Defendants argued that this was a

fail-safe class, with each consumer’s membership determined by whether the beer had been

misrepresented to that specific consumer. See O’Hara, 306 F. Supp. 3d at 468. Plaintiffs

responded that they could revise the class definition so that it referred instead to all consumers

who had purchased Extra Stout between specific start- and end-dates, an objective criterion

rather than a subjective one. Id. In response, the defendant proposed that the end-date be tied to

the date on which they began brewing the beer in St. James Gate again. The court then denied

the defendants’ motion to strike, specifically finding that it appeared likely that the parties were

going to resolve their dispute about the scope of the class. Id. at 469.

        An adjustment like the one proposed in O’Hara would not be possible here. There are no

objective criteria – no dates or specific locations, for example – by which the class could be

defined so that it focuses solely on injured class members. Indeed, Plaintiffs do not even propose

a suitable potential revision to the class definition.

        D.       THE COMPLAINT ITSELF SHOWS THAT INDIVIDUALIZED ISSUES
                 WOULD PREDOMINATE AND OVERWHELM COMMON ISSUES

        Plaintiffs attempt to demonstrate that common issues will predominate in this case, citing

three examples of allegedly common issues.               (Opp. Br. at 12-13.)   Notably, all of these

“common” issues Plaintiffs selected actually contain or are comprised of individualized

questions    –    “whether    Defendant[‘s]…       omissions,      concealments,   obscurements    or

misrepresentations… did mislead and deceive consumers” is clearly an individualized issue, as is



                                                   6
            Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 9 of 14



“whether Defendant… took unauthorized payments… .” (Emphasis added.) Likewise, even

“[w]hether Defendant committed unfair and deceptive acts and practices in charging” the class

for VIP memberships or magazine subscriptions turns on whether the individual charged was

misled or deceived and did not give proper authorization.

           Plaintiffs also assert that reliance is not an element of a 93A claim, and that therefore no

showing would be required as to how individual consumers were induced to enroll in the

Programs. (Opp. Br. at 13.) Even if reliance is not necessarily2 an element of a Chapter 93A

claim, however, Chapter 93A clearly requires a showing of causation, as Plaintiffs acknowledge.

“In some cases” – such as this one, which depends on in-person transactions allegedly inducing

customers to enroll in the Programs – “reliance constitutes an ‘essential link’ in the chain of

causation that does have to be proven under Chapter 93A.” In re TJX Cos. Retail Sec. Breach

Litig., 246 F.R.D. 389, 398 (D. Mass. 2007) (emphasis added).

           In this case, demonstrating causation will require individualized evidence concerning

interactions with store employees, making causation an individualized issue that prevents

certification. Indeed, Judge Casper of this Court recently denied class certification on a Chapter

93A claim due to the individualized nature of the causation element. See Plastic Surgery

Assocs., S.C. v. Cynosure, Inc., Civil Action No. 17-11850-DJC, 2019 U.S. Dist. LEXIS 132152,

at *24 (D. Mass. Aug. 7, 2019) (denying certification of putative class of “all individuals and

entities in the United States who purchased or leased” defendants’ “Non-Invasive [Fat

Reduction] Body Contouring Platform,” due to individualized nature of causation inquiry into

“each sales transaction to determine the customer's baseline knowledge about [the platform] and

their interpretations of the representations made by the [defendant’s] sales representatives.”).


2
    See Baker v. Goldman Sachs & Co., 949 F. Supp. 2d 298, 307 (D. Mass. 2013).



                                                         7
          Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 10 of 14



          Plaintiffs attempt to challenge TWEC’s assertion that the allegedly deceptive “scheme” at

the heart of the Complaint is premised on individualized in-store transactions, by citing the

standard PIN Pad checkout procedure described in Fort Declaration for customers who have

accepted and opted to enroll in one or both of the Programs. (Opp. Br. at 13.) This attempt fails

for two reasons. First, it ignores the fact that the uniform PIN Pad disclosures to which Plaintiffs

refer actually do disclose the material terms. (Compare Compl. ¶ 12 (listing material terms) with

Fort Decl. ¶¶ 6-7, Orzell Dec. Ex. 1 and Rivera Decl., Ex. 1.) Second, and more importantly, it

fails to take account of the specific allegations of the Complaint, which state, inter alia, that the

plaintiffs went to different FYE stores, where “an FYE sales representative solicited” them for

“free” VIP membership and “free” magazine offers, but allegedly did not give all material

information about the Programs before plaintiffs accepted. (Id. ¶¶ 18-20, 28-30) (emphasis

added).     Indeed, each of the customer complaints alleged in the Complaint focuses on a

transaction with a clerk, cashier or FYE store employee. (See id. ¶ 44.) 3

          In fact, the customer complaints cited in the Complaint themselves confirm that

individualized issues will overwhelm any common questions in this case. Putting aside those

customers who had no complaints about their enrollment in the Programs, even those who

complained report that they were told different things. Some claim they were told only that they

could get a “discount card” or a “rewards card;” others say they were told it was “free;” still

others say they were told it was a “free trial.” (See id.) Similarly, some say they were solicited to

select magazines, while others claim they signed up for the VIP program and were automatically

enrolled in the Magazine Program. (Id.) Given these variations among putative class members,

this case cannot proceed as a class action.
3
 These allegations undercut Plaintiffs’ attempts to distinguish Markarian v. Conn. Mut. Life Ins. Co., 202 F.R.D. 60
(D. Mass. 2001), Kissovski v. Forest Labs., Inc., 325 F.R.D. 529 (D. Mass. Aug. 15, 2017) and Cohn v.
Massachusetts Mut. Life Ins. Co., 189 F.R.D. 209 (D. Conn. 1999).



                                                         8
        Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 11 of 14



II.    UNDISPUTED DOCUMENTS CENTRAL TO PLAINTIFFS’ CLAIMS
       SHOW THAT THE COMPLAINT FAILS TO STATE A CLAIM

       A.      THE COURT CAN CONSIDER THE PIN PAD DISCLOSURES AND
               RECEIPTS

       Plaintiffs assert that the Court cannot consider their signed receipts or the texts of the PIN

Pads, because those documents are extraneous to the Complaint. (Opp. Br. at 6.) The First

Circuit has held, however, that under proper circumstances, the court can consider such

documents. For example, in Ironshore Specialty Ins. Co. v. United States, 871 F.3d 131 (1st Cir.

2017), the court affirmed dismissal of a complaint where the district court had considered a

contract that had not been included or explicitly referenced in the complaint, because the claims

depended on the interpretation of that contract, the defendants had appended it to their motion

papers, and the plaintiff had waived any dispute as to its authenticity. Id. at 135–136. See also

Schaefer v. IndyMac Mortg. Servs., 731 F.3d 98, 100 n.1 (1st Cir. 2013) (dismissing claim based

on mortgage document submitted by defendants that were central to plaintiff’s claims);

Estabrook v. United States GSA, Civil Action No. 16-cv-11772-ADB, 2018 U.S. Dist. LEXIS

210819, at *2 n.1 (D. Mass. Dec. 13, 2018) (dismissing case and considering photograph of site

of plaintiff’s injury despite non-inclusion in complaint).

       The text of the disclosures shown to FYE customers on the PIN Pads, as reflected on the

receipts, is at the very heart of Plaintiffs’ claims. This fact confirmed by Plaintiffs’ opposition

papers, which refer to the disclosures as “uniform” in arguing that individualized issues will not

predominate. (See Opp. Br. at 13-14 (stating that “Defendant uniformly failed to disclose to

Plaintiffs and the Class’ members all material terms of the memberships and subscriptions in a

clear and conspicuous manner” and referencing “the standard operating procedure for all FYE

stores, “including the terms disclosed to customers through the PIN Pads.”); Orzell Decl.; Rivera

Decl.) Moreover, while plaintiffs pay lip service to the notion that they dispute the authenticity


                                                 9
        Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 12 of 14



of the documents appended to the Fort declaration, their inclusion in their opposing declarations

of the PIN Pads images tracking the above language undercut that notion. Plaintiffs cannot have

it both ways, relying on the PIN Pad disclosures for the purpose of defending their class

allegations, but arguing that the Court should not rely on them in assessing Plaintiffs’ claims.

        B.      TWEC HAS NOT MISREPRESENTED THE DISCLOSURES

        Incredibly, Plaintiffs accuse TWEC of making misrepresentations and omissions to the

Court, claiming that the text offered by TWEC is not the text presented to consumers. (Opp. Br.

at 17.) This accusation is false. The exhibits to Plaintiffs’ supporting declarations track the

disclosure language in TWEC’s Fort Declaration and its exhibits word-for-word. The language

allegedly “missing” according to the declarations of Plaintiffs’ investigators’ is not missing. The

exhibits to Plaintiffs’ declarations don’t show it only because the investigators declined to scroll

and read the entirety of the disclosure. This is despite the fact that the images annexed to

Plaintiffs’ declarations make it patently obvious that there was additional text available, simply

by scrolling down. Indeed, in one instance, the text terminates mid-sentence; in another, only the

top half of the next line of text is visible. Willful blindness cannot overcome a party’s duty to

read a straightforward disclosure that clearly contains limited additional available text.4 See Soto

v. State Indus. Prods., 642 F.3d 67, 78 (1st Cir. 2011) (holding that plaintiff bore the onus of

making sure she understood agreement despite her claim that she did not fully understand

English); Kriegel v. Bank of Am., N.A., Civil Action No. 07cv12246-NG, 2010 U.S. Dist. LEXIS

82657, at *29 (D. Mass. Aug. 10, 2010) (dismissing fraud and consumer protection claims where

plaintiffs failed to read “straightforward” disclosures presented to them).




4
  In fact, this issue concerning whether customers read the full disclosures presented to them is another
individualized issue that precludes class certification.



                                                   10
         Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 13 of 14



                                     CONCLUSION

         For all of the foregoing reasons, as well as those stated in TWEC’s moving papers,

Defendant Trans World Entertainment Corporation respectfully requests that the Court strike the

class action allegations from the Complaint, and/or dismiss Plaintiffs’ claims for failure to state

viable causes of action, and grant such other relief as the Court deems just and proper.


Dated:    New York, New York                 Respectfully submitted,
          August 23, 2019
                                             DAVIS & GILBERT LLP


                                             By:    /s/ David S. Greenberg
                                                     Neal H. Klausner (admitted pro hac vice)
                                                     Ina B. Scher (admitted pro hac vice)
                                                     David S. Greenberg (admitted pro hac vice)
                                             1740 Broadway
                                             New York, New York 10019
                                             (212) 468-4800
                                             nklausner@dglaw.com
                                             ischer@dglaw.com
                                             dgreenberg@dglaw.com

                                             DAVIS, MALM & D’AGOSTINE, P.C.
                                             Christopher J. Marino, BBO #655007
                                             James E. Gallagher, BBO #677588
                                             One Boston Place, 37th Floor
                                             Boston, MA 02108
                                             (617) 367-2500

                                             Attorneys for Defendant
                                             Trans World Entertainment Corporation




                                                11
        Case 3:19-cv-11304-DPW Document 35 Filed 08/23/19 Page 14 of 14



                                 CERTIFICATE OF SERVICE

       I, David S. Greenberg, hereby certify that a true copy of this document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) on this August 23, 2019.


                                                             /s/ David S. Greenberg
                                                             David S. Greenberg
                                                             (admitted pro hac vice)




                                                   12
